Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I per the restriction requirement dated 4/1/21 in the reply filed on 5/15/21 is acknowledged. In email communications with Applicant from 5/17-18/2021 Examiner acknowledged a grouping error in the restriction requirement wherein claims 8 and 17 should belong to Group 3, and Applicant remains the original election of Group I. The corrected groups for the restriction requirement are,
Group I: claims 1-6 and 9;
Group II: claims 10-16 and 18;
Group III: 1, 7-8, 10 and 17. 
As such claims 1-6 and 9 will be examined, and claims 7-8 and 10-18 will be withdrawn from consideration.
The traversal is on the ground(s) that there is no serious burden among different groups of invention. This is not found persuasive because,
The invention groups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention group would not likely be applicable to another.
Further the question as to whether or not inventions overlap in scope is not whether the groups share some limitations.  In fact, if such were the case, no restriction between groups with a linking or generic claim would ever be proper.  Clearly, such an 
The requirement is still deemed proper and is therefore made FINAL.
 
 Specification
The title of the invention is not descriptive. The following title is suggested: 
LENS ASSEMBLY COMPRISING SIX LENSES OF --++-+ REFRACTIVE POWERS.
Examiner notes the change request for the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.

  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4,6 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Leng (CN 105044885, of record, as evidenced by the attached translation). 

    PNG
    media_image1.png
    455
    705
    media_image1.png
    Greyscale

 	Regarding claim 1, Leng teaches a lens assembly (Table 1, Fig. 1, 1-6: --++-+) comprising: 
a first lens which is with negative refractive power;
	a second lens which is with negative refractive power;
	a third lens which is with positive refractive power;
	a fourth lens which is with positive refractive power;
	a fifth lens which is with negative refractive power; and
	a sixth lens which is with positive refractive power;
	wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, and the sixth lens are arranged in order from an object side to an image side along an optical axis;
	wherein the lens assembly satisfies: 
(18.4/3); 
	wherein TTL is an interval from an object side surface of the first lens to an image plane along the optical axis and f is an effective focal length of the lens assembly.

	Regarding claim 2, Leng further teaches the lens assembly as claimed in claim 1 wherein: 
the lens assembly further comprises a stop (7) disposed between the third lens and the fourth lens; and
	the fourth lens and the fifth lens are cemented (as seenin Fig. 1).

Regarding claim 4, Leng further teaches the lens assembly as claimed in claim 1, wherein the lens assembly satisfies: 
2≤TTL/D1≤3.3 (~2.1 for the object side effective diameter of the 1st lens); 
	wherein TTL is an interval in mm from an object side surface of the first lens to an image plane along the optical axis and D1 is an effective diameter in mm for the first lens.

Regarding claim 6, Leng further teaches the lens assembly as claimed in claim 1, wherein: 
the first lens comprises a convex surface facing the object side and a concave surface facing the image side;
	the second lens comprises a concave surface facing the object side; and
(as seen in Fig. 1).

Claim(s) 1,9 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Chen (US 20190064483). 

    PNG
    media_image2.png
    454
    724
    media_image2.png
    Greyscale

 	Regarding claim 1, Chen teaches a lens assembly ([146-], Table 7, Fig. 7, 410-460: --++-+) comprising: 
a first lens which is with negative refractive power;
	a second lens which is with negative refractive power;
	a third lens which is with positive refractive power;
	a fourth lens which is with positive refractive power;
	a fifth lens which is with negative refractive power; and
	a sixth lens which is with positive refractive power;

	wherein the lens assembly satisfies: 
	4.9≤TTL/f≤11.5 (24.765/4.22); 
	wherein TTL is an interval from an object side surface of the first lens to an image plane along the optical axis and f is an effective focal length of the lens assembly.

Regarding claim 9, Chen further teaches the lens assembly as claimed in claim 1, wherein the lens assembly satisfies: 
	−1.5≤f12 /f≤0.8 (-3.31/4.22); 
−1≤f12/f3456≤−0.3 (-3.31/5.39); 
	wherein f is an effective focal length of the lens assembly, f12 is an effective focal length of a combination of the first lens and the second lens, and f3456 is an effective focal length of a combination of the third lens, the fourth lens, the fifth lens, and the sixth lens.

Claim(s) 1,3,5 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Liu (US 9599797). 

    PNG
    media_image3.png
    500
    558
    media_image3.png
    Greyscale

 	Regarding claim 1, Liu teaches a lens assembly (Table 7, Fig. 4A, 410-460: --++-+) comprising: 
a first lens which is with negative refractive power;
	a second lens which is with negative refractive power;
	a third lens which is with positive refractive power;
	a fourth lens which is with positive refractive power;
	a fifth lens which is with negative refractive power; and
	a sixth lens which is with positive refractive power;
	wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, and the sixth lens are arranged in order from an object side to an image side along an optical axis;
	wherein the lens assembly satisfies: 
	4.9≤TTL/f≤11.5 (28.2/3.4); 
	wherein TTL is an interval from an object side surface of the first lens to an image plane along the optical axis and f is an effective focal length of the lens assembly.

	Regarding claim 3, Liu further teaches (Table 7) the lens assembly as claimed in claim 1, wherein: 
the third lens comprises a convex surface facing the object side and another convex surface facing the image side;
	the fourth lens comprises a convex surface facing the object side and another convex surface facing the image side;
	the fifth lens comprises a convex surface facing the image side; and
	the sixth lens comprises a convex surface facing the object side and another convex surface facing the image side;
	wherein the lens assembly satisfies: 
	0.12≤TTL/θ m≤0.37 (28.2/70); 
	30≤Vd 4 −Vd 5≤50 (54.95-23.80); 
	−4≤f 2 /f≤−2 (-8/3.4); 
	−3≤f 1 /R 12≤−0.5 (-10.7/4.88); 
	wherein TTL is an interval in mm from an object side surface of the first lens to an image plane along the optical axis, θm is a half maximum field of view in degree for the lens assembly, Vd4 is an Abbe number of the fourth lens, Vd5 is an Abbe number of the fifth lens, f is an effective focal length of the lens assembly, f2 is an effective focal length of the second lens, f1 is an effective focal length of the first lens, and R12 is a radius of curvature of an image side surface of the first lens.

Regarding claim 5, Liu further teaches the lens assembly as claimed in claim 1, wherein the lens assembly satisfies: 
	1.8≤RS11 /f≤9.9 (2.21); 
	wherein f is an effective focal length of the lens assembly and RS11 is an effective radius of the first lens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234